DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7, 13, 23, 26 and 28-29 are objected to because of the following informalities:  
As of claim 4, it should depend on claim 3, since the term “the radio signal antenna” were introduced for the first time in claim 3.
Dependency of Claim 5 should also be changed since terms “radio signal antenna” and “transverse upstanding wall” are not mentioned in claim 1, rather in claims 2 and 3.
Dependency of Claim 6 should also be changed, since term “the radio signal antenna” were introduced for the first time in claim 3.
Claim 7, line 3, term “path antenna” should be --patch antenna--.
As of Claim 13, term “the RF antenna” should be –the radio signal antenna--, in order to be consistent with the terminology used through the claim set.
Claim 23 should depend on claim 22, since the term “patch antenna” was introduced for the first time in claim 22.
Claim 26, line 2, term “the antenna” should be –an antenna—since claim 15 doesn’t recite --an antenna--.
Claim 28, line 4, limitation “RFID antenna does generate a false reading” should be --RFID antenna does not generate a false reading--.
.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 14-15, 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang Q et al. (CN 202995758 U, English translation provided in the IDS, referred to as Jiang758).
As of claim 1, Jiang758 discloses a locker for receiving and retaining one or more packages (via container 13; see figs. 1 and 2) comprising: 
an enclosure, the enclosure defining a storage cavity, the storage cavity configured to receive and retain the one or more goods (see figs 1 and 2, disclosing a container comprising an enclosure to received items with RFID tags), 

As of claim 2, Jiang758 discloses that the enclosure includes; a base, a top, a pair of longitudinal upstanding walls arranged parallel to each other and extending between the base and the top; a transverse upstanding wall extending upwardly from the base and arranged orthogonal to the longitudinal upstanding walls the base, the top, the longitudinal upstanding walls and the transverse upstanding wall defining the storage cavity (see fig. 2, showing different sides of the container 13).  
As of claim 3, Jiang758 discloses that the radio signal sensing assembly comprises;
a radio signal antenna (via antenna 13), a radio signal reader in electronic communication with the radio signal antenna (via RFID reader 12), a wall connector, the wall connector mounting the antenna onto one or the plurality of upstanding walls (as disclosed in fig. 2 antenna is connected to different sides of the container, hence comprising a wall connector to connect the antennas; see paragraph [0022]). 1 of 9  
As of claim 4, Jiang758 discloses that the radio signal antenna and wall connector being disposed on the transverse upstanding wall (Jiang discloses that the antennas are connected to different sidewalls 1, 2 and 3, wall 1 could be interpreted as transverse wall; see paraqgrpah [0021]).  

As of claim 6, Jiang758 discloses that the radio signal antenna is a regular polygon in shape, and is substantially symmetrical about at least one axis of the antenna (fig. 2 shows that antennas are regular polygon shape).  
As of claim 8, Jiang758 discloses that the radio signal antenna is an RFID antenna (via RFID antenna 14), the radio signal reader is an RFID reader that is in electronic communication with the RFID antenna (via RFID reader 12), where in use the RFID antenna and the RFID reader are configured to detect the presence of a package within the storage cavity by detecting an RF signal from an RFID tag placed on the package (see paraqgrpah [0016]).  
As of claim 9, Jiang758 discloses that the locker comprises an outer skin positioned around the enclosure, the outer skin substantially surrounding the enclosure (via a radio frequency shielding layer covering the container; see abstract).  
As of claim 14, Jiang758 discloses that the radio signal sensing assembly includes a first RFID antenna and a second RFID antenna, the first RFID antenna and the second RFID antenna are arranged orthogonal to each other (via comprising plurality of antennas on different sides of the container and as disclosed in fig. 2, antenna on wall 1 is orthogonal to antenna on wall 3).  


an inner enclosure defining storage cavity for receiving and retaining one or more packages (see fig. 2, interior of the container 13),
 an outer enclosure the inner enclosure being nested within the outer enclosure such that the outer enclosure substantially surrounds the inner enclosure (via RF shielding layer made of metal covering the container; see paraqgrpah [0021]).  
As of claim 21, Jiang758 discloses that the outer enclosure completely surrounds the inner enclosure, the outer enclosure being a sealed and unitary, such that there are no gaps in the outer enclosure (via a radio frequency shielding layer covering the container; see abstract and paraqgrpah [0021]).  
As of claim 24, Jiang758 discloses that the outer enclosure providing a radio frequency (RF) shield such that any radio signals from within the inner enclosure are not leaked from the inner enclosure (via a radio frequency shielding layer covering the container; see abstract and paraqgrpah [0021]).  
As of claim 26, Jiang758 discloses that an antenna 14 is connected to and in electrical communication with an RFID reader 12, the RFID reader adapted to detect the presence of an RFID tag within the inner enclosure (see fig. 1; also see paraqgrpah [0016]).  
Claims 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang Y et al. (CN 204833504 U, English translation provided in the IDS, referred to as Jiang504).

a plurality of lockers arranged in an array (see fig. 2), 
a plurality of RFID antennas (via antennas 7, 8 9; see fig. 2), each RFID antenna of the plurality of antennas being disposed on each locker of the plurality of lockers, each RFID antenna detecting an RF signal from the RFID tag on the one or more packages, when the one or more packages is placed in the locker (via antennas in the locker detecting an RF signal from the RFID tag on one or more items placed in the locker; see paraqgrpah [0015]), 
a locker system controller in electrical communication with the plurality of RFID antennas (via locker terminal control module 1), the locker system controller receiving a signal from each RFID antenna, 1 of 9 processing the received signal and identifying the locker that has the one or more package within it (control module 1 receiving signals from antennas and identifying the storage location of the items; see paraqgrpah [0015]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 11, 16-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Q et al. (CN 202995758 U) in view of Hussain et al. (US Pub 2015/0227764).
As of claims 10 and 19, Jiang758 discloses all the limitations of the claimed invention as mentioned in claim 9 above, however it does not explicitly disclose the enclosure is formed from a plastic material.
Hussain discloses an RFID system, wherien a plastic drawer 330 comprising a storage cavity (inner enclosure) configured to be mounted within a cabinet 332 (see fig. 25). Hussain further discloses a metallic frame 338 (RF shielding arrangement/outer skin) surrounding the drawer to operate as a Faraday cage (see paraqgrpah [0138]).
From the teaching of Hussain it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Jiang504 to include an RF shielding arrangement as taught by Hussain in order to protect against radio frequency coming in or leaking out of the enclosure.

As of claim 16, Hussain discloses that the locker further comprises an intermediate layer, the intermediate layer disposed between the inner enclosure (drawer 330) and the outer enclosure (metallic frame 338 and the space between the drawer and the cage interpreted as intermediate layer).1 of 9 
As of claim 17, Hussain discloses that the intermediate layer is space, the space being defined between the inner enclosure and the outer enclosure and wherein the space includes air (Fig. 25, even when drawer is inserted into the metallic frame there will be little space for air).  
As of claim 18, It is a common design of drawer and lockers that the space between the inner enclosure and the outer enclosure is between 5mm and 20mm, in order to store inner enclosure inside of outer enclosure, since outer enclosure has to be little bigger than the inner enclosure.  
.

Claims 7, 12-13 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Q et al. (CN 202995758 U) in view of Sehmer et al. (US Pub 2016/0232386).
As of claim 13, Jiang758 discloses all the limitations of the claimed invention as mentioned in claim 3 above, however it does not explicitly disclose that the RF antenna is a circularly polarized antenna.
Sehmer discloses a storage assembly, comprising a circularly polarized RFID antenna (see paragraph [0011]).
From the teaching of Sehmer it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Jiang758 to include a circular polarized antenna as taught by Sehmer in order to reduce sensitivity to variations in location and/or orientation of one or more of the RFID tags (see paraqgrpah [0028]).
As of claims 7, 22 and 23, Jiang758 discloses that the antenna is a square shape. Sehmer further discloses that the antenna is a square shape patch antenna (see fig. 2B; also see paraqgrpah [0024]). Even though the references do not disclose the dimensions of the antenna, it would have been obvious to one having ordinary skill in the art to design the antenna with the dimensions required by the system design and it is well known in the art that the patch antennas are designable with different length and width (see MPEP 2144.04 IV A. Changes in Size/Proportion).

Sehmer further discloses that the storage assembly comprising a mechanical mount for the antenna assembly (see paragraph [0026]).
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Y et al. (CN 204833504 U) in view of Hussain et al. (US Pub 2015/0227764).
As of claims 28-30, Jiang504 discloses all the limitations of the claimed invention as mentioned in claim 27 above, however it does not explicitly disclose an RF shield arrangement as claimed in claims 28-30.
Hussain discloses an RFID system, wherien a plastic drawer 330 comprising a storage cavity (inner enclosure) configured to be mounted within a cabinet 332 (see fig. 25). Hussain further discloses a metallic frame 338 (RF shielding arrangement/outer enclosure) surrounding the drawer to operate as a Faraday cage (see paraqgrpah [0138]).
From the teaching of Hussain it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Jiang504 to include an RF shielding arrangement as taught by Hussain in order to protect against radio frequency coming in or leaking out of the enclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen (US Pub 2012/0161944) discloses an RFID-based intelligent storage cabinet and its management method, while utilizing the shielding effect enabled by each partitions for allowing any electromagnetic wave in one compartment to transmit only inside the confinement of such compartment without interfering another compartment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NABIL H SYED/Primary Examiner, Art Unit 2683